Exhibit 10.1

B E T W E E N:

JIM ESTILL

“ESTILL”

- and -

SYNNEX CANADA LIMITED

“SYNNEX”

MINUTES OF SETTLEMENT AND RELEASE

WHEREAS ESTILL is employed with SYNNEX Canada Limited;

AND WHEREAS ESTILL and SYNNEX wish to provide for the complete terms and
conditions upon which ESTILL’s employment with SYNNEX will cease, including
certain reasonable covenants entered into by ESTILL in exchange for
consideration from SYNNEX;

THE PARTIES AGREE AND SAY AS FOLLOWS:

1. (a) Commencing on or about May 29, 2009, SYNNEX shall pay to ESTILL a gross
payment of CDN$550,000.00. This amount shall be paid on a bi-weekly basis over
the period of one year in equal instalments, less all deductions required by
law; and

(b) For the purposes of SYNNEX’s Stock Option Plan, all of ESTILL’s stock
options and/or equity grants shall cease vesting on May 29, 2009 at 11:59 p.m.
Any stock options or equity grants which have vested as of May 29, 2009 may be
exercised within the following twenty-four (24) month period ending May 29, 2011
at 4:00 p.m. EST. The provisions of Synnex’s Stock Option Plan shall apply in
all matters involving ESTILL’s stock options and equity grants; and

(c) SYNNEX shall pay to ESTILL a pro-rata profit sharing payment in respect of
the 2009 fiscal year. The amount of the payment shall be CDN$142,500.00 (based
upon 50% of ESTILL’s target payment) and shall be made in two equal installments
of CDN$71,250.00 on or before May 29, 2010 and May 29, 2011, respectively. The
payment shall be less all deductions required by law; and



--------------------------------------------------------------------------------

(d) ESTILL’s last day of active employment with SYNNEX shall be on a mutually
agreed-upon date which is on or about May 29, 2009 (“the date upon which his
active employment ends”). ESTILL agrees that he will continue to respond to
inquires and provide reasonable assistance to SYNNEX with matters involving the
business of SYNNEX after that date.

2. ESTILL confirms that he is a fiduciary to SYNNEX and that he will continue to
comply with his fiduciary obligations as a former officer and employee with
SYNNEX pursuant to the common law. ESTILL further agrees as follows:

(a) ESTILL will not disclose any Confidential Information to any person or
entity. For the purposes of this provision: “Confidential Information” shall
mean trade secrets and other confidential or proprietary information of SYNNEX
or of companies affiliated, associated, or related to SYNNEX, in written or oral
form, including their respective suppliers, distributors, customers, or other
business partners (“Associates”), that is not generally known to the public and
(i) that has been specifically identified as confidential or proprietary by
SYNNEX, or, (ii) the nature of which is such that it would generally be
considered confidential in the industry in which SYNNEX operates, or (iii) that
SYNNEX is obligated to treat as confidential or proprietary. By way of
illustration only, Confidential Information includes all financial, legal, and
corporate information; marketing information; pricing, research, product,
technical, and manufacturing information; personnel information; and customer,
distributor, and supplier information related to SYNNEX or its Associates;

(b) For a twenty four (24) month period commencing on the date upon which his
active employment ends, ESTILL will not, either directly or indirectly, solicit
any of SYNNEX’s existing or potential clients for the purpose of trying to
persuade them to cease to do business with SYNNEX or to reduce or adversely
affect the amount of business that such client has customarily done or is
reasonably expected to do with SYNNEX.

(c) For a twenty four (24) month period commencing on the date upon which his
active employment ends, ESTILL will not, either directly or indirectly, solicit
any of SYNNEX’s employees in an effort to have such employees leave SYNNEX’s
employ.

(d) For a twenty four (24) month period commencing on the date on which his
active employment ends, ESTILL further agrees that he will not (without the
prior written consent of SYNNEX) in any manner, directly or indirectly, either
individually or in partnership or in conjunction with any company or business,
as principal, agent, shareholder, employee or in any other manner whatsoever,
carry on or be engaged in or be concerned with or interested in or advise any
person or persons, firm, association, syndicate, company or corporation engaged
in or concerned with or

 

- 2 -



--------------------------------------------------------------------------------

interested in any of the following company which directly or indirectly competes
with SYNNEX or its related companies or entities. This provision shall apply
anywhere within Canada only to the following entities or any of their
affiliated, associated, or related business entities: Ingram Micro, Inc.; Tech
Data Corporation; Westcon Group; United Stationers Inc.; Azerty Incorporated;
Supercom Canada Ltd.; D&H Distributing Company; Avnet, Inc.; Arrow Electronics,
Inc.; Navarre Corporation; Bell Microproducts, Inc.; Bell Canada; CDW
Corporation; Best Buy Co., Inc.; Dell Inc.; Compugen Inc.; Hewlett-Packard
Company; Lexmark International, Inc.; Lenovo Group Limited; Microsoft
Corporation; and Apple Inc.

(e) ESTILL acknowledges that any breach of this paragraph, or any sub-paragraph,
or any part thereof, shall result in the immediate cessation of the payments
listed in paragraph 1, above. ESTILL further agrees that any breach of this
paragraph, or any sub paragraph, or any part thereof, shall result in
irreparable harm to SYNNEX and, in addition to any damages arising out of the
breach, SYNNEX will be entitled to any interlocutory and permanent injunction as
a necessary remedy to enjoin any further breach by ESTILL, if SYNNEX chooses to
seek injunctive relief.

3. ESTILL further agrees that he shall not act in any manner that may injure or
cause loss to SYNNEX, including, but not limited to any action with respect to
any matter relating to SYNNEX’s existing or contemplated business which would
impair or injure SYNNEX’s business or reputation. In addition, ESTILL agrees
that he will not comment in any adverse fashion on, and will refrain from making
any disparaging or derogatory remarks regarding SYNNEX and its associated and
related companies and their respective directors, officers, agents or employees,
or his relationship with any of them. ESTILL acknowledges that any breach of
this paragraph shall result in the immediate cessation of the payments set out
in paragraph 1 above. SYNNEX also agrees that it will not make any disparaging
or derogatory remarks regarding ESTILL.

4. ESTILL agrees that this settlement is not an admission of liability by
SYNNEX, and in fact any such liability is denied.

5. ESTILL further agrees that it is a condition of these terms that ESTILL
agrees not to disclose the contents of this agreement except to ESTILL’s
immediate family, or to the extent necessary to permit ESTILL to obtain legal
and/or financial advice in connection with this agreement, provided however,
that such third parties first agree not to reveal the terms to any other third
party.

6. ESTILL confirms that all property belonging to SYNNEX has been returned to
SYNNEX. However, notwithstanding the foregoing, the parties agree that ESTILL
shall retain his notebook computer after SYNNEX software and other confidential
information have been removed and certain other non-material personal property.

 

- 3 -



--------------------------------------------------------------------------------

7. ESTILL agrees to indemnify and save SYNNEX harmless with respect to any
claims, charges or demands properly exigible which might be made upon it in
respect of ESTILL’s obligations in connection with this settlement pursuant to
the Income Tax Act (Canada) or the Employment Insurance Act, save and except in
respect of any amounts properly withheld by SYNNEX.

8. ESTILL acknowledges by signing this settlement that ESTILL understands its
terms and has had a reasonable opportunity for independent legal advice of his
own choosing with regards to the contents of this agreement and the rights and
obligations affected hereby. ESTILL further confirms that this settlement
constitutes the entire agreement between the parties, and that the undertakings
in paragraph 1 are the sole consideration for the full and final release
described below.

9. In consideration of the performance of the undertakings in paragraph 1,
ESTILL hereby irrevocably and unconditionally fully releases, remises, and
forever discharges SYNNEX, its subsidiaries, affiliates, parent, related
companies and successors and each of their respective officers, directors,
employees and agents (the “Releasees”) from any and all manner of claims,
proceedings, actions, causes of action, debts, dues, accounts, claims, demands
and proceedings of whatever kind for damages, indemnity, costs, reinstatement,
benefits, compensation or any other remedy which ESTILL or ESTILL’s heirs,
administrators or assigns had, may now have, or may have in the future arising
out of ESTILL’s employment, any amounts arising from his employment or the
termination of that employment, including without limitation all claims for
moneys advanced, salary, wages, bonuses, vacation pay, expenses, fees, or other
remuneration whether authorized or provided for by law (including, but not
limited to, the Ontario Human Rights Code and the Employment Standards Act,
2000), contract or otherwise except for obligations arising under or pursuant to
this agreement.

10. In consideration of the performance of the undertakings in paragraph 1,
ESTILL hereby agrees not to make any claim or take any proceeding in connection
with the claims released herein against any other person or party who may claim
contribution or indemnity from the Releasees by virtue of said claim or
proceeding.

11. The terms of this Agreement shall continue indefinitely unless otherwise
expressly provided herein.

 

- 4 -



--------------------------------------------------------------------------------

12. In the event that in any legal proceeding it is determined that any section,
paragraph or sub-paragraph of this Agreement is invalid or unenforceable it will
be deemed to be severed from the remainder of this Agreement for the purpose
only of the particular proceeding. This Agreement will, in every other respect,
continue in full force and effect. The invalidity or unenforceability of any
provision or part of any provision of this agreement shall not affect the
validity or enforceability of any other provision or part of any provision
hereof.

13. This Agreement shall be constructed in accordance with the laws of the
Province of Ontario. Any action or proceeding to enforce this Agreement shall be
brought in the Superior Court of Justice in the Province of Ontario.

Dated at Fremont, California this 24th day of March, 2009.

 

/s/ Jim Estill

   

/s/ Chris Caldwell

ESTILL     Witness Dated at Fremont, California this 24th day of March, 2009.

/s/ Simon Y. Leung

   

/s/ Chris Caldwell

SYNNEX CANADA LIMITED     Witness Simon Y. Leung     General Counsel and
Corporate Secretary    

 

- 5 -